Exhibit 10.3
 
CAMBRIDGE CAPITAL ACQUISITION CORPORATION
525 South Flagler Drive, Suite 201
West Palm Beach, FL 33401

December 17, 2013



Cambridge Capital LLC
525 South Flagler Drive, Suite 201
West Palm Beach, FL 33401


Ladies and Gentlemen:


This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Cambridge Capital Acquisition Corporation (the “Company”) and continuing until
the earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Cambridge Capital LLC shall make available to the Company
certain office space and administrative and support services as may be required
by the Company from time to time, situated at 525 South Flagler Drive, Suite
201, West Palm Beach, FL 33401 (or any successor location).  In exchange
therefore, the Company shall pay Cambridge Capital LLC the sum of $10,000 per
month on the Effective Date and continuing monthly thereafter until the
Termination Date.  Cambridge Capital LLC hereby agrees that it does not have any
right, title, interest or claim of any kind in or to any monies that may be set
aside in a trust account (the “Trust Account”) to be established upon the
consummation of the IPO (the “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.
 

 
Very truly yours,
       
CAMBRIDGE CAPITAL ACQUISITION CORPORATION
       
Date
By:
/s/ Benjamin Gordon     Name:
Benjamin Gordon
    Title:
Chief Executive Officer
 

 
AGREED TO AND ACCEPTED BY:


CAMBRIDGE CAPITAL LLC
 

By:
/s/ Benjamin Gordon
  Name:
Benjamin Gordon
  Title:
Chief Executive Officer
 